Title: From George Washington to David Stuart, 9 April 1793
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 9th Apr. 1793.

On Thursday next at one o’Clock, I mean to pay the last respect to the remains of my deceased Nephew, by having the funeral obsequies performed.

Mrs Fanny Washington & myself would be very glad to see you, mistress Stuart & the Girls here on that occasion; for this reason, & knowing they have not the means of getting down, a carriage is sent for them: and I believe it would be extremely grateful to Fanny if mistress Stuart would come down with out more delay than she can well avoid. The funeral will be in the presence of a few friends only.
The day following, that is on friday, if not unexpectedly prevented, I shall set off on my return for Philadelphia. Charles takes up a Box with some things for the Girls—in which is some property of Austin’s, not hard to designate, tho’ hard in it’s nature—My love to mistress Stuart, & all the family. I am always, & sincerely Your Affecte Servant.

Geo: Washington

